COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Power Reps, Inc., Bob Bergin and Jeff Jacquin v. Cy Cates, Power
                          Reps Industrial, LLC, and Global Transformer Specialists, Inc.

Appellate case number:    01-13-00856-CV

Trial court case number: 10-DCV-183723

Trial court:              400th District Court of Fort Bend County

       It is ordered that Appellants’ Motion for Rehearing is denied.

Justice’s signature: /s/ Harvey Brown
                    Acting for the Court

Panel consists of: Justices Keyes, Higley, and Brown


Date: August 28, 2015